               Case 2:18-cr-00422-SMB Document 1122 Filed 02/12/21 Page 1 of 1


                                       DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Susan M. Brnovich               Date: February 12, 2021
USA v. Lacey et al                                Case Number: CR-18-00422-PHX-SMB
Assistant U.S. Attorneys: Peter Kozinets, Margaret Perlmeter, Andrew Stone, Daniel Boyle, and
Reginald Jones
Defendant-1: Michael Lacey, Released-presence waived
Attorney for Defendant (1): Paul Cambria, Jr., Retained
Defendant-2: James Larkin, Released-Present
Attorney for Defendant (2): Thomas Bienert, Jr., Retained
Defendant-3: Scott Spear, Released-Present
Attorney for Defendant (3): Bruce Feder, Retained
Defendant-4: John Brunst, Released-Present
Attorney for Defendant (4): Gopi Panchapakesan and Gary Lincenberg, Retained
Defendant-6: Andrew Padilla, Released-Presence Waived
Attorney for Defendant (6): David Eisenberg, CJA Appointment
Defendant-7: Joye Vaught, Released-Presence Waived
Attorney for Defendant (7): Joy Bertrand, CJA Appointment

TELEPHONIC MOTION HEARING:

Discussion held regarding the Defendants’ Motion to Continue Trial (Doc. 1113). IT IS ORDERED
granting the Motion to Continue Trial. Trial presently set for April 12, 2021 is reset for August 23, 2021
at 9:00 a.m., Courtroom 506.

IT IS FURTHER ORDERED setting a Telephonic Status Hearing for June 8, 2021 at 9:00 a.m. The
parties will receive dial-in instructions for connecting to the teleconference via electronic mail prior to
the hearing.

IT IS FURTHER ORDERED that the Status Hearing set for February 22, 2021 is VACATED.

LATER: The Final Trial Management Conference set for March 22, 2021 is vacated and reset for
July 16, 2021 at 9:00 a.m. (2 hrs allowed) in Courtroom 506.

IT IS FURTHER ORDERED that excludable delay under Title 18 U.S.C. §3161(h)(7)(A) and (B)
will commence from April 13, 2021 to August 23, 2021.




                                                                                   MTN HRG: 16 mins
 Court Reporter Christine Coaly                                                    Start: 11:35 a.m.
 Deputy Clerk Elaine Garcia                                                        Stop: 11:51 a.m.
